283 F.2d 111
Webster S. MEDLIN, as Trustee of the Estate of Jones Men'sStore, Inc., Bankrupt, Appellant,v.MERIT CLOTHING COMPANY, Incorporated, Appellee.
No. 14121.
United States Court of Appeals Sixth Circuit.
Oct. 20, 1960.

Farland Robbins, Mayfield, Ky., Roscoe Cross, Robbins & Cross, Mayfield, Ky., on brief, for appellant.
T. S. Waller and Waller, Threlkeld, Whitlow & Byrd, Paducah, Ky., on brief, for appellee.
Before SIMONS, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
In order to recover for a preference, it was incumbent upon appellant to establish that appellee had reasonable cause to believe that Jones Men's Store, Inc. was insolvent at the time the merchandise was returned for credit.  Title  11 U.S.C.A. 96, sub. b.


2
The District Judge submitted a special interrogatory to the jury eliciting a finding of fact on that issue.  The jury answered the interrogatory favorable to appellee.  In our opinion, there was substantial evidence to support this finding.  There was no error in submitting this factual issue to a jury for determination.  Rule 39(b), Federal Rules of Civil Procedure, 28 U.S.C.A.


3
The judgment of the District Court is affirmed.